                      Case 18-04778                 Doc 34           Filed 12/26/18 Entered 12/26/18 11:02:10                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Kim Allen Bohne                                                                 §           Case No. 18-04778
                   Judy Lynn Bohne                                                                 §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    02/21/2018 . The undersigned trustee was appointed on 02/21/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 2,784.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     30.00
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 2,754.00

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-04778                  Doc 34          Filed 12/26/18 Entered 12/26/18 11:02:10                                      Desc Main
                                                         Document     Page 2 of 11




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 10/09/2018 and the
      deadline for filing governmental claims was 10/09/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 696.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 696.00 , for a total compensation of $ 696.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 18.73 , for total expenses of $ 18.73 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/05/2018                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                         Case 18-04778              Doc 34     Filed 12/26/18 Entered 12/26/18 11:02:10                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              18-04778                         PSH            Judge:        Pamela S. Hollis                             Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Kim Allen Bohne                                                                                            Date Filed (f) or Converted (c):   02/21/2018 (f)
                      Judy Lynn Bohne                                                                                            341(a) Meeting Date:               03/20/2018
For Period Ending:    11/05/2018                                                                                                 Claims Bar Date:                   10/09/2018


                                   1                                                2                            3                            4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

  1. 1006 Somerset Acres                                                                 261,000.00                       0.00                                                       0.00                        FA
     New Lenox Il 60451-0000 Will
  2. 2003 Gmc Sonoma Mileage: 116000                                                       2,000.00                       0.00                                                       0.00                        FA
  3. 1 Lot Of Miscellaneous Household Goods And Furnishings                                3,100.00                       0.00                                                       0.00                        FA
  4. Lap Top; Tablet; Two Tvs; Stereo                                                        300.00                       0.00                                                       0.00                        FA
  5. Cds And Paintings                                                                        50.00                       0.00                                                       0.00                        FA
  6. Wearing Apparel                                                                         200.00                       0.00                                                       0.00                        FA
  7. Wedding Bands; Misc Jewelry                                                           1,000.00                       0.00                                                       0.00                        FA
  8. Beagle Hound Dog                                                                          0.00                       0.00                                                       0.00                        FA
  9. Cash                                                                                    150.00                       0.00                                                       0.00                        FA
 10. Bmo Harris Na                                                                         6,184.00                   2,784.00                                                 2,784.00                          FA
 11. Bmo Harris                                                                            3,000.00                       0.00                                                       0.00                        FA
 12. Ecolab Pension Plan                                                                 316,609.06                       0.00                                                       0.00                        FA
 13. Healthcare                                                                           30,748.00                       0.00                                                       0.00                        FA
 14. Ecolab                                                                               24,048.32                       0.00                                                       0.00                        FA
 15. Fidelity                                                                            218,216.28                       0.00                                                       0.00                        FA
 16. American Family Insurance. Whole Life; Wife Insured                                     436.59                       0.00                                                       0.00                        FA
INT. Void (u)                                                                                  0.00                       N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $867,042.25                  $2,784.00                                               $2,784.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:



      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                      Page:   2
                                      Case 18-04778
The Trustee is reviewing claims and preparing final report.
                                                              Doc 34       Filed 12/26/18 Entered 12/26/18 11:02:10       Desc Main
                                                                            Document     Page 4 of 11
                                                                                                                                      Exhibit A
Initial Projected Date of Final Report (TFR): 12/31/2018       Current Projected Date of Final Report (TFR): 12/31/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                  Page:           1
                                         Case 18-04778                 Doc 34 Filed 12/26/18
                                                                                           FORM 2Entered 12/26/18 11:02:10                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-04778                                                                                              Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: Kim Allen Bohne                                                                                            Bank Name: Associated Bank
                   Judy Lynn Bohne                                                                                 Account Number/CD#: XXXXXX2591
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0040                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/05/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   06/18/18             10         Judy Bohne and Kim Bohne                  Bank Account                                          1129-000                 $2,784.00                                 $2,784.00
                                   1006 Somerset Acres                       Non-exempt cash in bank
                                   New Lennox, IL 60451
   08/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00            $2,774.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00            $2,764.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00            $2,754.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                  $2,784.00               $30.00
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                       $2,784.00               $30.00
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                            $2,784.00               $30.00




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                         $2,784.00               $30.00
                                                                                                                                                           Page:     2
                                 Case 18-04778    Doc 34          Filed 12/26/18 Entered 12/26/18 11:02:10         Desc Main
                                                                   Document     Page 6 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2591 - Checking                                          $2,784.00                 $30.00             $2,754.00
                                                                                                           $2,784.00                 $30.00             $2,754.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $2,784.00
                                            Total Gross Receipts:                      $2,784.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                  Case 18-04778                 Doc 34       Filed 12/26/18 Entered 12/26/18 11:02:10         Desc Main
                                                              Document     Page 7 of 11
                                                                            Exhibit C
                                                                  ANALYSIS OF CLAIMS REGISTER
Case Number: 18-04778                                                                                                    Date: November 7, 2018
Debtor Name: Kim Allen Bohne
Claims Bar Date: 10/9/2018


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled            Claimed           Allowed
           Zane L. Zielinski, Trustee            Administrative                                     $0.00            $696.00           $696.00
100        6336 N. Cicero Avenue
2100       Suite 201
           Chicago, Illinois 60646
           trustee@zanezielinski

           Zane L. Zielinski, Trustee            Administrative                                      $0.00            $18.73            $18.73
100        6336 N. Cicero Avenue
2200       Suite 201
           Chicago, Illinois 60646
           trustee@zanezielinski

1          American Express National Bank        Unsecured                                        $934.00            $934.17           $934.17
300        C/O Becket And Lee Llp
7100       Po Box 3001
           Malvern Pa 19355-0701


2          American Express National Bank        Unsecured                                      $10,157.00        $10,157.89         $10,157.89
300        C/O Becket And Lee Llp
7100       Po Box 3001
           Malvern Pa 19355-0701


3          Capital One, N.A.                     Unsecured                                           $0.00         $1,533.31          $1,533.31
300        C O Becket And Lee Llp
7100       Po Box 3001
           Malvern, Pa 19355-0701


4          Midland Funding Llc                   Unsecured                                       $1,360.00         $1,359.57          $1,359.57
300        Po Box 2011
7100       Warren, Mi 48090




5          Portfolio Recovery Associates, Llc    Unsecured                                       $5,059.00         $5,775.39          $5,775.39
300        Successor To U.S. Bank
7100       National Association
           (Us Bank)
           Pob 41067
           Norfolk, Va 23541

6          Portfolio Recovery Associates, Llc    Unsecured                                        $447.82            $447.82           $447.82
300        Successor To Citibank, N.A.
7100       (Sears Premier Card)
           Pob 41067
           Norfolk, Va 23541

7          Portfolio Recovery Associates, Llc    Unsecured                                       $4,241.00         $4,116.31          $4,116.31
300        Successor To Citibank, N.A.
7100       (Sears Gold Mastercard)
           Pob 41067
           Norfolk, Va 23541


                                                                             Page 1                     Printed: November 7, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 18-04778                  Doc 34         Filed 12/26/18 Entered 12/26/18 11:02:10       Desc Main
                                                                Document     Page 8 of 11
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 18-04778                                                                                                    Date: November 7, 2018
Debtor Name: Kim Allen Bohne
Claims Bar Date: 10/9/2018


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled           Claimed            Allowed
8          Portfolio Recovery Associates, Llc    Unsecured                                      $5,183.00          $5,166.74          $5,166.74
300        Successor To Citibank, N.A.
7100       (Sears Gold Mastercard)
           Pob 41067
           Norfolk, Va 23541

           Case Totals                                                                          $27,381.82        $30,205.93         $30,205.93
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                   Printed: November 7, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 18-04778              Doc 34    Filed 12/26/18 Entered 12/26/18 11:02:10              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-04778
     Case Name: Kim Allen Bohne
                 Judy Lynn Bohne
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                              $                  2,754.00

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Zane L. Zielinski, Trustee       $           696.00 $                0.00 $          696.00
       Trustee Expenses: Zane L. Zielinski, Trustee $                 18.73 $             0.00 $             18.73
                 Total to be paid for chapter 7 administrative expenses               $                   714.73
                 Remaining Balance                                                    $                  2,039.27


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 18-04778             Doc 34     Filed 12/26/18 Entered 12/26/18 11:02:10           Desc Main
                                               Document     Page 10 of 11




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 29,491.20 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 6.9 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          American Express National
     1                    Bank                      $            934.17 $              0.00 $             64.60
                          American Express National
     2                    Bank                      $         10,157.89 $              0.00 $            702.40
     3                    Capital One, N.A.           $        1,533.31 $              0.00 $            106.03
     4                    Midland Funding Llc         $        1,359.57 $              0.00 $             94.01
                          Portfolio Recovery
     5                    Associates, Llc             $        5,775.39 $              0.00 $            399.36
                          Portfolio Recovery
     6                    Associates, Llc             $          447.82 $              0.00 $             30.97
                          Portfolio Recovery
     7                    Associates, Llc             $        4,116.31 $              0.00 $            284.64
                          Portfolio Recovery
     8                    Associates, Llc             $        5,166.74 $              0.00 $            357.26
                 Total to be paid to timely general unsecured creditors               $                2,039.27
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 18-04778              Doc 34   Filed 12/26/18 Entered 12/26/18 11:02:10           Desc Main
                                             Document     Page 11 of 11




                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
